UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6411


JACK ZIMMERMAN,

                     Plaintiff - Appellant,

              v.

TERRY KILPATRICK; DR. PATRICK CRAFT,

                     Defendants – Appellees,

              and

JUSTIN ANDREWS; UNITED STATES OF AMERICA,

                     Defendants.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-ct-03167-D)


Submitted: April 14, 2022                                         Decided: April 26, 2022


Before WILKINSON and HEYTENS, Circuit Judges, and KEENAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jack Zimmerman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jack Zimmerman appeals the district court’s order dismissing without prejudice

Zimmerman’s action filed pursuant to Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971) and the Federal Tort Claims Act, 28 U.S.C.

§ 1346, 2671-80. We have reviewed the record and Zimmerman’s claims and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Zimmerman v. Kilpatrick, No. 5:18-ct-03167-D (E.D.N.C. Sept. 30, 2019 & Feb. 10, 2021).

We grant Zimmerman’s motion to file an addendum/attachment to his informal brief and

deny his motion to appoint counsel. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2